Case 5:20-cm-O00006-ELW Documenti1_ Filed 01/16/20 Page 1 of 16 PagelD #: 1
AO 106 (Rev. 04/10) Application for a Search Warrant

WESTEE TA TRICT COURT
UNITED STATES DISTRICT COURT PST ARKANSAS

oa JAN 16 2020

Western District of Arkansas

Dou
By GLAS F. YOUNG, Clerk
In the Matter of the Search of Deputy Clerk

(Briefly describe the property to be searched
or identify the person by name and address)

One LG Cellular Telephone
SN: 904CYNL0802191

Case No. 5:20 CM GO

Nee Some Seer” Stee” eer” Some”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A.

located in the Western ~ District of | Arkansas, Fayetteville Div. _, there is now concealed (identify the

person or describe the property to be seized):
See Attachment B.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wf evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section ‘ense Description
21 U.S.C. 841(a)(1) Possession With Intent/Distribution of Controlled Substances
21 U.S.C. 846 Conspiracy

The application is based on these facts:
See attached Affidavit of HSI SA Jeffrey Pryor.

Mf Continued on the attached sheet.
O Delayed notice of days (give exact ending date if more 0 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

er

\ Applica signature
Jeffrey Pryor, Special Agent HSi

Printed name and title

 

Sworn to before me and signed in my presence.

Date: —\wla0g0_ hal d Wotdingae.

Judge’s signature

City and state: Fayetteville, Arkansas Hon. Erin L. Wiedemann, Chief U.S. Magistrate Judge
Printed name and title

 

 

 
Case 5:20-cm-00006-ELW Documenti1_ Filed 01/16/20 Page 2 of 16 PagelD #: 2

ATTACHMENT A

The property to be searched is described as a black LG cellular telephone bearing serial number:
904CYNL0802191, which is also depicted in the below photographs. The cellular telephone is
currently in the possession of Homeland Security Investigations, located at: 3419 N. Plainview
Avenue, Fayetteville, Arkansas. This warrant authorizes the forensic examination of the
described and photographed cellular telephone for the purpose of locating the electronically
stored information described in Attachment B.

 

LG@ see: pein

WOPEL MO ¢ LN-XERORA
is 1B: ZnPNRIaTA

Si

icin
iii iii i

11.0 9/8 wviee

 

 
Case 5:20-cm-00006-ELW Documenti1_ Filed 01/16/20 Page 3 of 16 PagelD #: 3

ATTACHMENT B
INFORMATION TO BE SEIZED BY THE GOVERNMENT

All records and information on the device described in Attachment A that constitutes
evidence, fruits, and instrumentalities of violations of 21 U.S.C. §§ 841(a)(1), 843, 846, 856, and 18
U.S.C. § 1956, including:

a. All internet browsing history, as well as telephonic, text, and electronic mail messages
between DaJohn ALEXANDER and other persons, known and unknown, regarding the
unlawful acquisition, disposition, and/or transfer of controlled substances or controlled
substance analogues; information regarding the payment(s) for the controlled substances or
controlled substance analogues; or the acquisition, transfer, or concealment of assets,
money, or proceeds by any means;

b. All bank records, wire transfer records, bank statements, tax records, tax returns, financial
records and notes, checks, credit card bills, account information, and other financial records;

c. Correspondence, notations, logs, receipts, journals, records, and other documents noting
the price, quantity and/or times when controlled substances or controlled substance
analogues were obtained and/or sold;

d. Any and all address books, telephone records, telephone books, date books, calendars,
payment records, and telephone bills and documents and other items reflecting names,
addresses, and telephone numbers; ,

e. Records, documents, and deeds reflecting the purchase or lease of real estate, vehicles,
precious metals, jewelry, or other items, obtained with the proceeds from the illegal sale
of controlled substances or controlled substance analogues and related activities;

f. Records of off-site locations to store records or controlled substances, including safe
deposit keys, records, receipts, rental agreements for storage facilities;

g. Mementos, including photographs, and other historical keepsake items which document
the association of co-conspirators, with each other and other suspected associates
involved in the illegal sale of controlled substances and controlled substance analogues
and money launders as well property or assets purchased with illegal proceeds;

h. Lists of customers and related identifying information;

i. Types, amounts, and prices of controlled substances and controlled substance analogues
trafficked, as well as dates, places, and amounts of specific transactions;

j. Text messages and other communications stored on the electronic devices relating to the
trafficking of controlled substances and controlled substance analogues, money
laundering, or identification of co-conspirators;

 
Case 5:20-cm-O0006-ELW Document1 Filed 01/16/20 Page 4 of 16 PagelID #: 4

k. Any information related to the sources of drugs (including names, addresses, phone
numbers, or any other identifying information);

1. Evidence of user attribution showing who used or owned the device at the time the things
described in this warrant were created, edited, deleted, such as logs, phonebooks,
photographs, saved usernames and passwords, documents, spreadsheets, and browsing
history;
Case 5:20-cm-00006-ELW Document1_ Filed 01/16/20 Page 5 of 16 PagelD #: 5

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

IN THE MATTER OF THE SEARCH OF | Case No.
ALG CELLULAR TELEPHONE
Filed Under Seal

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Jeffrey Pryor, Special Agent with the Homeland Security Investigations (HSI),
a component of the Department of Homeland Security, being first duly sworn, hereby
depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. This affidavit is being submitted in support of an application for a search
warrant for evidence believed to be contained in a black LG cellular telephone bearing
serial number: 904C YNL0802191, hereinafter as the “SUBJECT TELEPHONE” and
more fully described in Attachment A. The items to be seized are described herein and in
Attachment B. Because this Affidavit is being submitted for the limited purpose of
establishing probable cause to search the SUBJECT TELEPHONE, it does not include
all of the information known to me as part of this investigation, but only information
sufficient to establish probable cause for the requested search warrant.

2. I have been employed as a special agent (SA) with Homeland Security
Investigations (HSD, a component of U.S. Immigration and Customs Enforcement since
May 2007. Prior to being employed as a special agent, I was employed as a Border
Patrol agent with the United States Border Patrol from September 2001 until May 2007.
As such, I am a law enforcement officer within the meaning of Section 115(c)(1) of Title

18 United States Code, who is authorized by law or Government agency to engage in or

 
Case 5:20-cm-O0006-ELW Documenti1_ Filed 01/16/20 Page 6 of 16 PagelD #: 6

supervise the prevention, detection, investigation and/or prosecution of any violation of
Federal criminal law, to include violations of Title 21, United States Codes, Sections
841(a)(1) and 846.

3. In connection with my official duties, I investigate criminal violations of
the Federal narcotics laws, including, but not limited to, Title 21, United States Code,
Sections 841, 843, 846, and 848; money laundering laws, including Title 18, United
States Code, Sections 1956 and 1957; and firearm laws, including Title 18, United States
Code, Sections 922 and 924. I have also been involved in various types of electronic
surveillance and in the debriefing of defendants, witnesses, informants, and others who
have knowledge of narcotics trafficking. I have participated in investigations resulting in |
the arrest of numerous drug trafficking suspects and in the seizure of substantial
quantities of illegal narcotics and proceeds of narcotics sales.

4, Regarding the business of illegal narcotics trafficking, I am also aware of
the following things based upon my training and experience:

i. That drug dealers very often place assets, including accounts at
financial institutions, in names other than their own to avoid detection
by government or other law enforcement agencies.

ii. That even though these assets are in other names, the drug dealers
continue to use these assets and exercise dominion and control over
them.

iii. That drug dealers frequently maintain on-hand amounts of United
States currency in order to maintain and finance their ongoing illegal

drug business.

 
Case 5:20-cm-O00006-ELW Documenti1_ Filed 01/16/20 Page 7 of 16 PagelD #: 7

iv. That drug dealers often maintain books, records, receipts, notes,
ledgers, computers, computer disks, tickets, money orders, cashier’s
checks, wire transfer receipts, and similar drug related financial
documents and records pertaining to the transportation, ordering, sale
and distribution of illegal drugs. Furthermore, such documents are often
written in code.

v. That drug dealers commonly front (provide illegal drugs on
consignment) to their clients and often keep the aforementioned items
so they can account for their drugs, the money owed for these drugs,
and who has or owes for these drugs.

vi. That the aforementioned books, records, receipts, notes, ledgers,
tickets, money orders, cashier’s checks, and similar financial
documents and records, including computers, computer disks, diskettes,
and hard drives,
and other media are maintained where the drug dealers have ready
access to them.

vii. That it is common for drug dealers to conceal contraband, large
amounts of currency, precious metals, jewelry, address lists, telephone
lists, proceeds of drug sales, and records of drug transactions in secure
locations within their residences, yards, garages, offices, businesses,
automobiles, safes, safe deposit boxes, and obscure locations known
only to them, i.e., mail drops, mini storage warehouses, etc., for ready

access and to conceal the same from law enforcement authorities.

 
Case 5:20-cm-O0006-ELW Documenti_ Filed 01/16/20 Page 8 of 16 PagelD #: 8

viii. That persons involved in illegal drug trafficking conceal in their
residences, yards, offices, businesses, safes, garages, storage buildings,
vehicles, safe deposit boxes, and obscure locations, caches of drugs,
large amounts of currency, weapons, financial instruments, precious
metals, jewelry, and other items of value and/or proceeds from drug
transactions and evidence of financial transactions relating to obtaining,
transferring, secreting, or spending of money made from engaging in
illegal drug trafficking activities.

ix. That drug dealers often purchase expensive vehicles, businesses and
residences with the proceeds from their drug transactions. Also, that
drug dealers frequently change vehicles and register vehicles in other
names to avoid detection by law enforcement personnel.

x. That drug dealers amass large proceeds from the sale of illegal drugs,
they often attempt to legitimize their profits and maintain evidence of
financial transactions relating to the obtaining, transferring, secreting or
spending of large sums of money derived from their illegal drug
distribution activities.

xi. That to accomplish these goals, drug dealers utilize, including but not
limited to, foreign and domestic banks and their attendant services,
securities, cashier’s checks, money drafts, letters of credit, brokerage
houses, real estate, shell corporations, business fronts, telephones,
cellular telephones, facsimile machines, digital and various paging

devices, and two-way radio systems. Furthermore, drug dealers

 
Case 5:20-cm-O00006-ELW Documenti1_ Filed 01/16/20 Page 9 of 16 PagelD #: 9

frequently change telephone numbers, paging devices and telephone
instruments.

xii. That drug dealers commonly maintain addresses and telephone
numbers in books or papers which reflect names, alias names,
addresses, and telephone numbers for their associates in their illegal
drug trafficking.

xiii. That drug dealers take or cause to be taken photographs, video and

xiv. digital audiotapes of themselves, their associates, their property, and
their illegal products. Furthermore, these drug dealers often maintain
these photographs, video and audiotapes in their residences, offices,
safes, garages, storage buildings, vehicles and safe deposit boxes.

xv. That drug dealers Secquently keep paraphernalia for packaging, diluting,

xvi. weighing, and distributing the illegal drugs. Furthermore, this
paraphernalia includes, but is not limited to, scales, plastic bags,
diluting agents, boxes, trash compactors, heat sealers, and sealing tape.

xvii. That the courts have recognized that unexplained wealth is probative
xviii. evidence of crimes motivated by greed, and in particular, illegal
trafficking in controlled substances.

xix. That drug traffickers very often possess firearms and other weapons for

xx. the purpose of protecting their drug trafficking enterprises from the
efforts

xxi. of law enforcement authorities as well as from persons who might
attempt to steal any drugs or money possessed by the drug traffickers.

xxii. Affiant is aware that drug traffickers often maintain extra residences as

 
Case 5:20-cm-O00006-ELW Document1 Filed 01/16/20 Page 10 of 16 PagelD #: 10

stash houses, meeting locations, and temporary housing for drug
associates. Furthermore, these residences are frequently rented,
purchased or titled in others’ names even though the residences remain
in the control of the drug traffickers.

xxiii. In the Affiant’s experience as an investigator, it has been found that
illegal drug trafficking is frequently a continuing activity over months
and even years. Illegal drug traffickers typically will obtain and
distribute controlled substances on a regular basis much as a distributor
of a legitimate commodity would purchase stock for sale, and similarly,
such drug traffickers will have an inventory which will fluctuate in size
depending upon the demand for the product. The Affiant expects the
drug trafficker to keep records of his illegal activities for a period
extending beyond the time during which he actually possesses illegal
controlled substances, in order that he can maintain contact with his
criminal associates for future drug transactions, and so that he can have
records of prior transactions for which he might still be owed money or
might owe someone else money. Drug traffickers frequently use third
parties to transport shipments of illegal drugs and cash proceeds from
the sale of illegal drugs. These third parties use a variety of methods to
transport shipments of illegal drugs and cash, including automobiles.

5. I have personally participated in the investigation set forth below. I am
familiar with the facts and circumstances of the investigation through my personal
participation, from discussions with other agents of HSI and other law enforcement

officers. Unless otherwise noted, wherever in this affidavit I assert that a statement was
Case 5:20-cm-O0006-ELW Document1 Filed 01/16/20 Page 11 of 16 PageID #: 11

made, the information was provided by another HSI agent or law enforcement officer.
Such statements are among many statements made by others and are stated in substance
and in part unless otherwise indicated. In addition, this affidavit is based on information
from the following sources:

i. Oral and written reports about this and other investigations which I
have received from federal agents and local law enforcement;

ii. Physical surveillance conducted by federal agents and task force
officers (TFO), or local law enforcement agencies, the details of
which have been reported to me either directly or indirectly;

iii. A review of telephone toll records, and subscriber information;

iv. Public records;

v. A review of audio recordings resulting from consensually
monitored meetings involving a reliable confidential informant and
the target of the investigation;

vi. Information provided by reliable confidential informant; and

vii. My training and experience as a task force officer and the training
and experience of other law enforcement officials, including other
HSI special agents and task force officers.

6. Based on the facts set forth in this affidavit, there is probable cause to
believe that the property described in Attachment A has been used to commit violations
of 21 U.S.C.§ 841(a)(1), and 846. There is also probable cause to believe that the items
to be seized described in Attachment B will constitute evidence of these criminal
violations and will lead to the identification of additional individuals who are engaged in

the commission of these offenses.
Case 5:20-cm-O0006-ELW Document1 Filed 01/16/20 Page 12 of 16 PagelID #: 12

PROBABLE CAUSE

7. On June 26, 2019, Benton County Sheriff's Office Deputy C. Robbins and
Deputy S. Deppner arrested DaJohn ALEXANDER following a traffic stop in
Bentonville, Arkansas that resulted in the seizure of approximately 4.2 pounds of
methamphetamine. According to Deputy Robbins’ report, he was observing cross traffic
on Regional Avenue near Tower Drive, which is geographically near the Northwest
Arkansas Regional Airport. Deputy Robbins stated that the headlights on his marked
patrol vehicle were illuminating the roadway. Deputy Robbins said that a white
passenger vehicle passed his stationary location and he observed two passengers in the
vehicle. Deputy Robbins began to follow the vehicle and observed the vehicle travel left
of the centerline. Deputy Robbins activated his emergency lights and performed a
vehicle stop.

8. Deputy Robbins approached the vehicle, identified himself and explained
the reason for the traffic stop. The driver, identified as Joseph JAMES, stated that he did
not have his driver’s license on his person. Deputy Robbins then asked the passenger for
his identification, which revealed his identity to be DaJohn ALEXANDER of Los
Angeles, California. In conducting law enforcement database queries on JAMES and
ALEXANDER, Deputy Robbins noted that JAMES was on State of Arkansas probation
and subject to a search waiver. At around this time, Deputy Deppner arrived on-scene
and assisted Deputy Robbins with the traffic stop. Based upon the search waiver for
JAMES, Deputies Robbins and Deppner asked JAMES and ALEXANDER to exit the
vehicle. JAMES and ALEXANDER complied with the deputies’ request.

9. Upon searching the vehicle, Deputy Robbins located a black backpack

behind the driver’s seat on the floorboard. Deputy Robbins opened the bag and observed

 
Case 5:20-cm-O0006-ELW Document1 Filed 01/16/20 Page 13 of 16 PagelD #: 13

some clothing near the top; however, below the clothing he discovered a large vacuum-
sealed bag. Deputy Robbins recognized the packaging to be used by individuals
attempting to traffic illegal drugs without detection. Deputy Robbins and Deputy
Deppner detained JAMES and ALEXANDER. At this point, Deputy Robbins removed
the vacuum-sealed package, cut it open to access the contents and performed a field-test
of the contents using a drug test kit. The test revealed the contents possessed the
characteristics of methamphetamine. Deputy Robbins placed the illegal drugs in a brown
paper bag and secured it as evidence.

10. | Contemporaneous to the search being conducted by Deputy Robbins,
Deputy Deppner engaged ALEXANDER in a casual conversation. During the
conversation, ALEXANDER stated that he flew to Northwest Arkansas from Los
Angeles, California. ALEXANDER stated that the purpose of his trip was to visit family
members who lived in the Northwest Arkansas area; however, ALEXANDER was unable
to tell Deputy Deppner which specific city his family members lived. Moreover,
ALEXANDER claimed that he had been unable to contact his family since he arrived in
Northwest Arkansas. As such, according to ALEXANDER, he asked a passer-by
(JAMES) for a ride to a hotel near the airport. Deputy Deppner asked ALEXANDER
why he was staying a hotel instead of with family. ALEXANDER replied that his family
members did not live close to the area. ALEXANDER added that he planned to visit the
area for approximately one week; although, according to Deputy Deppner,

ALEXANDER did not exactly how long he intended to stay.

11. Pursuant to the discovery made by Deputy Robbins, ALEXANDER was

placed under arrest. Located in ALEXANDER’s possessions, law enforcement

discovered a LG cellular telephone (SUBJECT TELEPHONE). The SUBJECT
Case 5:20-cm-O00006-ELW Document1 Filed 01/16/20 Page 14 of 16 PagelD #: 14

TELEPHONE was seized pending the issuance of the requested search warrant. The
cellular telephone is currently in the custody of Homeland Security Investigations in
Fayetteville, Arkansas.

12. On June 26, 2019, Benton County Sheriff’s Office Detective R. Gauert
contacted the Northwest Arkansas Regional Airport Police Department (KNA PD)
concerning ALEXANDER. Detective Gauert provided XNA PD with a photograph of
ALEXANDER. XNA PD later reported that ALEXANDER flew on a direct from Los
Angeles, California aboard American Airlines flight 6069, which arrived in Northwest
Arkansas at approximately 11:51 pm. On June 27, 2019, Detective Gauert traveled to the
Northwest Arkansas airport and viewed surveillance footage ALEXANDER’s reported
arrival. In doing so, Detective Gauert observed ALEXANDER disembark the American
Airlines flight with the bag that was found to contain the methamphetamine.

PROCEDURES FOR ELECTRONICALLY STORED INFORMATION

13. It is not possible to determine, merely by knowing the cellular telephone's
make, model and serial number, the nature and types of services to which the device is
subscribed, and the nature of the data stored on the device. Cellular devices today can be
simple cellular telephones and text message devices, can include cameras, can serve as
personal digital assistants and have functions such as calendars and full address books
and can be mini computers allowing for electronic mail services, web services and
rudimentary word processing. An increasing number of cellular service providers now
allow for their subscribers to access their device over the internet and remotely destroy all
of the data contained on the device. For that reason, the device may only be powered in a
secure environment or, if possible, started in "flight mode" which disables access to the

network. Unlike typical computers, many cellular telephones do not have hard drives or
Case 5:20-cm-O0006-ELW Document1 Filed 01/16/20 Page 15 of 16 PagelD #: 15

hard drive equivalents and store information in volatile memory within the device or in
memory cards inserted into the device. Current technology provides some solutions for
acquiring some of the data stored in some cellular telephone models using forensic
hardware and software. Even if some of the stored information on the device may be
acquired forensically, not all the data subject to seizure may be so acquired. For devices
that are not subject to forensic data acquisition or that have potentially relevant data
stored that is not subject to such acquisition, the examiner must inspect the device
manually and record the process and the results using digital photography. This process
is time and labor intensive and may take weeks or longer.

14, Following the issuance of this warrant, I will collect the re cellular
telephone and subject it to analysis. All forensic analysis of the data contained within the
telephone and its memory card will employ search protocols directed exclusively to the
identification and extraction of data within the scope of this warrant.

15. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to this warrant may require a range of data analysis techniques, including
manual review, and, consequently, may take weeks or months. The personnel conducting
the identification and extraction of data will complete the analysis within ninety (90)
days, absent further application to this court.

CONCLUSION

16. Based upon the foregoing, including the information provided by the
confidential source, the observations made by investigators, and the evidence collected,
your Affiant believes that evidence, fruits, and instrumentalities of criminal activity in

violation of Title 21 United States Code, Sections 841(a)(1) and 846, specifically those
Case 5:20-cm-O0006-ELW Document1 Filed 01/16/20 Page 16 of 16 PagelD #: 16

items detailed in Attachment B, currently exists on the property identified in Attachment

A.

Respectfullyjsubmitted,

vestigations

 

"Bed sworn to before me on January |la 2020

Hon. Erin L. Wiedemann
United States Magistrate Judge

 
